Citation Nr: 1226547	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  10-06 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. R. Marra, Law Clerk



REMAND

The Veteran served on active duty from May 1980 to May 1984.  The Veteran's DD 214 also reflects 2 months and 17 days of inactive service prior to her term of active duty.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

A review of the record indicates that on the Veteran's February 2010 VA Form 9, she requested a hearing before a Board member sitting at the RO.  The RO acknowledged this request and sent the Veteran a February 2010 letter outlining her hearing options.  In response to that letter, the Veteran checked the box requesting a videoconference hearing before a Veterans Law Judge (VLJ).  In an August 8, 2011 letter, the RO informed the Veteran that she had been scheduled for a September 14, 2011, videoconference hearing.  The RO certified the case that same month.  Thereafter, in an August 18, 2011, letter, the Veteran checked a box declining a videoconference hearing and asked to wait for a member of the Board to conduct hearings at the RO.  Significantly, however, it appears that no further action has been taken on the Veteran's request for an in-person hearing before a VLJ sitting at the RO.

The Veteran has a right to provide hearing testimony on appeal.  See 38 U.S.C.A. § 1707(b) (West 2002); 38 C.F.R. § 20.700(a) (2011).  In light of the above, the Veteran's case must be remanded to afford her the opportunity to be scheduled for and to prepare for her hearing.  See 38 C.F.R. § 20.700(e). 

Accordingly, the case is REMANDED for the following action:


Schedule the Veteran for an in-person hearing before a VLJ sitting at the RO.  The Veteran should be notified in writing of the date, time, and location of the hearing at least 30 days in advance of the scheduled hearing.  Her claims folder should be forwarded to the local representative at the RO for review prior to the scheduled hearing.  After the hearing is conducted, or if the Veteran withdraws her hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

